Citation Nr: 0820499	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-01 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable disability rating for asbestos-
related pleural plaques.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to August 
1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 rating decision rendered by the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut. 


FINDING OF FACT

The veteran's asbestos-related pleural plaques are not 
productive of any significant functional impairment


CONCLUSION OF LAW

The criteria for a compensable rating for asbestos-related 
pleural plaques have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.31, 4.97, Diagnostic Code 6832 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in July 2005, prior to its 
initial adjudication of the claim.  The veteran was also 
provided notice concerning the effective-date element of the 
claim, by letter mailed in March 2006.  Although the March 
2006 letter was mailed after the initial adjudication of the 
claim, the Board is of the opinion that there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the receipt of all pertinent 
evidence, the RO readjudicated the veteran's claim.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time.  

The Board notes that the Court has recently provided guidance 
concerning the notice that is necessary in increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Adequate VCAA notice in an increased rating claim 
must inform the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; and that, if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.

In this case, a March 2006 letter informed the veteran that 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of his asbestos-related pleural plaques and the 
effect that worsening has on his employment and daily life.  
It also included information on how VA determines the 
disability rating by use of the rating schedule, and provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the 
disability on the veteran's employment, and statements from 
persons concerning their observations of how the disability 
has affected the veteran.  It also informed the veteran of 
the assistance that VA would provide to obtain evidence on 
his behalf.  

The Board does not believe that this is a case in which a 
noticeable worsening or increase in severity of the 
disability would not establish the veteran's entitlement to 
an increased rating.  In any event, the veteran was provided 
the specific criteria for rating his asbestos-related pleural 
plaques in the November 2005 Statement of the Case.  

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2007).

The veteran's asbestos-related pleural plaques are rated by 
analogy under 38 C.F.R. § 4.97, Diagnostic Code 6832, which 
references the general rating formula for interstitial lung 
disease.  Under these criteria, a 10 percent evaluation 
requires a FVC of 75- to 80-percent predicted or a DLCO (SB) 
of 66- to 80-percent predicted.  

Diagnostic Code 6832 is not explicit as to whether pulmonary 
function test results before or after bronchodilator therapy 
are the bases of the rating.  However, the supplementary 
information published with promulgation of the current rating 
criteria, in effect at all times relevant to this appeal, 
reveals that post-bronchodilator findings are the standard in 
pulmonary assessment.  See Schedule for Rating Disabilities; 
Respiratory System, 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) 
(providing that VA assesses pulmonary function after 
bronchodilation).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3 (2007).

Analysis

In June 2005, on VA pulmonary function testing (PFT), it was 
reported that the veteran achieved an FVC of 63 percent 
predicted and DLCO (SB) of 53 percent predicted.   

A July 2005 VA computerized tomography (CT) scan of the chest 
revealed no evidence of interstitial lung disease.  Bilateral 
calcified and noncalcified pleural plaques were seen and were 
noted to be likely secondary to asbestos exposure.  

During an August 2005 VA examination, the veteran complained 
of dyspnea on exertion with an occasional non-productive 
cough.  A cardiac work-up, which included stress tests, was 
negative.  The examiner reviewed the veteran's PFT results 
and found that they were consistent with obstructive 
impairment, which was likely due to the veteran's long 
history of smoking.  He noted that the expected PFT pattern 
for asbestosis is restrictive.  The pertinent impressions 
were bilateral calcified and noncalcified pleural plaques 
likely secondary to asbestos exposure and no evidence of 
interstitial lung disease.

An October 2006 VA outpatient treatment record notes that the 
veteran was doing fairly well with no specific complaints 
related to his breathing.  His lungs demonstrated good air 
movement and there were no complaints of wheezing or rhonchi.  
The diagnosis was stable chronic obstructive pulmonary 
disease.

Although the veteran has been granted service connection for 
the documented pleural plaques, he has not been found to have 
asbestosis or any other form of interstitial lung disease.  
In addition, the VA examiner has pointed out that the 
veteran's pulmonary impairment is associated with the non 
service-connected chronic obstructive pulmonary disease, 
rather than the service-connected disability.  In fact there 
is no medical evidence of any significant functional 
impairment resulting from the service-connected disability.  
Therefore, the disability is properly assigned a 
noncompensable rating.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable disability rating for asbestos-
related pleural plaques is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


